 l Jack Silver, Esq.(State Bar No. 16Q575)                          FILED
                                                         CLERK, U.S. DiSTR!CT COURT
   LAW OFFICE OF JACK SILVER
2 708 Gravenstein Highway North, Suite 407
                                                               OCT 15 2019
~~ Sebastopol, CA 95472-2808
   Telephone:(707)528-8175                              CENTRAL p15T 1 'T   CALIFORNIA
   Email: isilveren~~ironmental~?~ziail.com             BY                     DEPUTY

5
6 David J. Weinsoff, Esq.{State Bar No. 141372)
   LAW OFFICE OF DAVID WEINSOFF                                      s ~ ~J
7 138 Ridgeway Avenue
8 Fairf~, CA 94930
     Telephone:1415} 460-9760
 9 Email: d~vid~~veinsofflaw.com
10
     Attarneys for Plaintiff
11   CALIFORNIA RIVER WATCH
12 Defendant's Counsel Listed On
                                 Next Page
13
14
                        UNITED STATES DISTRICT COURT

15                     CENTRAL DISTRICT OF CALIFOlZNIA
16
     CALIFORNIA RIVER WATCH,an               Case No. 2:19-cv-07110-SVW-PJW
17 IRC Section 501(c){3), non-profit,
18 public benefit corporation,
                                             ~,~Z.
14                                                  D]CONSENT DECREE
          Plaintiff,                         AND ORDER
20
21        ►~~
                                             (Federal Water Pollution Control Act,
22 CITY OF BURBANK, a                        33 U.S.C. §§ 1251 et seq.)

23 municipality,
24
          Defendant.
25
26
27
~g

     [PROPOSED] CONSENT DECREE & OR.DER                  2:19-cv-p7110-5VW-PJVV
August 21
 1     ~►pproved as to Form:


       LAW OFFICC OF JAC~t SILVER                         CITY 4F BURBANIC


 5     Date:           ~~      ~-C~ ~ '~i   , ?019        Date:   A~~,~~-        2t                  , ?019I

 U

 7

                                                          c:r~.,-:s~.~~    cam,.,» ~., .rte
 9     Jack     ver, ~sq.                                 Amelia Ann Albano, ~sq.
10     Attorney for California River Wateh                City Attorney
it
       LAW OFFICE OF DAVID J                              ENVIR~NNtENTAL LAW
12                                                        GROUP, LLP
       WEINSOFF
~; i
t ~+ il Date:   I' ~1~ . ~' ~,              , 2019        Date:   A~~~.r ~ i                         , 201
I~
                                      r                                               ~       t~a~
~6


~~
~ s D~►vid J. ~Veinsoff, Esq.                             S. ~Yayne Rosenbaum, Esq.
19     Attorney foi• E~Iifornia River Wat~la              A~t~rn~_y 1'or City of Burbank
'0
~~
       IT IS S~ ORDERED
-~~
~;                  ~~~.._
       Dare:
~~                             ~,..
~;
36 lJnited St~ltes ~~:a~;cf►•nh Judge
~~
       Central District of California                r
~g
       ~ [PP.OPO5~CD] G~JNSi:N'f 1)~C'RIL' ~t C)RD1:R                   x:19-cv-Q7110-SV bU-PJW

                                                     ~~
EXHIBIT A
Law Office of Jack Silver
708 Gravenstein Hwy. North, # 407 Sebastopol, CA 95472-2808
Phone 707-528-8175 Email: JSilverEnvironmental@gmail.com




Via Certified Mail –
Return Receipt Requested

                                            June 13, 2018

    Mr. Ron Davis, City Manager                               Head of Agency/On-site Plant Manager
    Members of the City Council                               Burbank Water Reclamation Plant
    City of Burbank                                           740 N. Lake Street
    Burbank City Hall                                         Burbank, CA 91502
    275 East Olive Avenue
    Burbank, CA 91510

    Ms. Marnell Gibson, Public Works Director                 Ms. Dominique Demessence, CEO
    Public Works Department                                   Suez Water Environmental Services, Inc.
    150 North Third Street                                    200 First State Boulevard
    Burbank, CA 91502                                         Wilmington, DE 19804

    Re:     Notice of Violations and Intent to File Suit Under the Federal Water Pollution Control Act
            (Clean Water Act)

    STATUTORY NOTICE

            This Notice is provided on behalf of California River Watch (“River Watch”) in regard to
    violations of the Clean Water Act (“CWA” or “Act”), 33 U.S.C. § 1251 et seq., that River Watch alleges
    are occurring through the ownership and/or operation of the City of Burbank’s Water Reclamation Plant
    (“Plant”) and associated sewer collection system.

            River Watch hereby places the City of Burbank (“the City”), as owner of the Plant, its associated
    collection system, and outfalls, and Suez Water Environmental Services, Inc., (“Suez”) as operator of
    the Plant, on notice that following the expiration of sixty (60) days from the date of this Notice, River
    Watch will be entitled under CWA § 505(a), 33 U.S.C. § 1365(a), to bring suit in the U.S. District Court
    against the City and Suez for continuing violations of an effluent standard or limitation pursuant to CWA
    § 301(a), 33 U.S.C. § 1311(a), and the Regional Water Quality Control Board, Los Angeles Region,
    Water Quality Control Plan (“Basin Plan”), as the result of violations of the City’s National Pollution
    Discharge Elimination System (“NPDES”) Permit.


                                          Notice of Violations Under CWA
                                                    Page 1 of 15
        The CWA regulates the discharge of pollutants into navigable waters. The statute is structured
in such a way that all discharges of pollutants are prohibited with the exception of enumerated statutory
provisions. One such exception authorizes a discharger, who has been issued a permit pursuant to CWA
§ 402, 33 U.S.C. § 1342, to discharge designated pollutants at certain levels subject to certain conditions.
The effluent discharge standards or limitations specified in a NPDES permit define the scope of the
authorized exception to the CWA § 301(a), 33 U.S.C. § 1311(a) prohibition such that violation of a
permit limit places a discharger in violation of the CWA. River Watch alleges the City and Suez are in
violation of the CWA by violating the terms of the City’s NPDES permit.

        The CWA provides that authority to administer the NPDES permitting system in any given state
or region can be delegated by the Environmental Protection Agency (“EPA”) to a state or to a regional
regulatory agency provided that the applicable state or regional regulatory scheme under which the local
agency operates satisfies certain criteria (see 33 U.S.C. § 1342(b)). In California, the EPA has granted
authorization to a state regulatory apparatus comprised of the State Water Resources Control Board
(“SWRCB”) and several subsidiary regional water quality control boards to issue NPDES permits. The
entity responsible for issuing NPDES permits and otherwise regulating the operations of the City and
Suez in the region at issue in this Notice is the Regional Water Quality Control Board, Los Angeles
Region (“RWQCB-LA”).

        While delegating authority to administer the NPDES permitting system, the CWA provides that
enforcement of the statute’s permitting requirements relating to effluent standards or limitations imposed
by the Regional Boards can be ensured by private parties acting under the citizen suit provision of the
statute (see CWA § 505, 33 U.S.C. § 1365). River Watch is exercising such citizen enforcement to
enforce compliance by the City and Suez with the CWA.

NOTICE REQUIREMENTS

        The CWA requires that any Notice regarding an alleged violation of an effluent standard or
limitation, or of an order with respect thereto, shall include sufficient information to permit the recipient
to identify the following:

1.      The Specified Standard, Limitation, or Order Alleged to Have Been Violated

        The order violated is, SWRCB Order No. R4-2012-0059, NPDES No. CA0055531, superseded
by SWRCB Order No. R4-2017-0064 effective on May 1, 2017. River Watch has identified specific
violations of the City’s NPDES permit including raw sewage discharges and failure to either comply
with or provide evidence that the City and Suez have complied with all the terms of this NPDES permit.




                                     Notice of Violations Under CWA
                                               Page 2 of 15
2.      The Activity Alleged to Constitute a Violation

        River Watch contends that from June 13, 2013 through June 13, 2018, the City and Suez have
has violated the Act as described in this Notice. River Watch contends these violations are continuing
or have a likelihood of occurring in the future. The location or locations of the various violations alleged
in this Notice are identified in records created and/or maintained by or for the City which relate to the
ownership and operation of the Plant, associated sewer collection system, and outfalls as described in
this Notice.

A.      Sanitary Sewer Overflows, Inadequate Reporting, and Failure to Mitigate Impacts

        I.      Sanitary Sewer Overflow Occurrences

        Sanitary Sewer Overflows (“SSOs”), in which untreated sewage is discharged above ground from
the collection system prior to reaching the Plant, are alleged to have occurred both on the dates identified
in California Integrated Water Quality System (“CIWQS”) Interactive Public SSO Reports and on the
dates when no reports were filed with CIWQS by the City or Suez, all in violation of the CWA.

         The City’s aging sewer collection system has historically experienced high inflow and infiltration
(“I/I”) during wet weather. Structural defects which allow I/I into the sewer lines result in a buildup of
pressure, causing SSOs. Overflows caused by blockages and I/I result in the discharge of raw sewage
into gutters, canals, and storm drains which are connected to adjacent surface waters including the
Burbank Western Channel and the Los Angeles River. All of the waterways lead to the Pacific Ocean,
and all are waters of the United States.

        A review of the CIWQS Spill Public Report – Summary Page, identifies the “Total Number of
SSO locations” as 78, with 187,746 “Total Vol. of SSOs (gal)” discharged into the environment. Of this
total volume, 94,167 gallons or just 50% are reported as being recovered while the City admits at least
58,791 gallons, or approximately 31% of the total, reached a surface water. This discharge poses both
a nuisance pursuant to California Water Code § 13050(m) and an imminent and substantial
endangerment to health and the environment.

        A review of the CIWQS SSO Reporting Program Database specifically identifies 5 recent SSOs
reported as having reached a water of the United States, identified by Event ID numbers 827055,
823882, 823548, 814489, and 805790. All of the reported violations lack detailed information of the
effects and explanation of spill. Included in the 5 reported SSOs are the following incidents:

•       August 04, 2016 (Event ID# 827055) – an SSO estimated at 380 gallons occurred at 536 East
        University (Coordinates 34.19491 -118.31698). The cause of the spill was root intrusion. Of this
        amount, 300 gallons is reported as having been recovered, 330 gallons as reaching land, while

                                     Notice of Violations Under CWA
                                               Page 3 of 15
       50 gallons are reported as reaching the Burbank Western Channel. For item “36 – Health
       Warnings posted” the City reports “No.” For item “41 – Explanation of water quality samples
       analyzed for” the City, contradicting its report, states “Due to the limited amount of flow, the
       sewer spill did not reach receiving waters and was contained in the storm drain system.”

•      April 14, 2016 (Event ID # 823882) – an SSO estimated at 4,684 gallons occurred at Beachwood
       and Riverside (Coordinates 34.15761 -118.31597). The City reports 4,684 gallons reached a
       surface water. The cause of the spill was a power outage due to winds. For item “36 – Health
       warnings posted,” the City reported “No.”

•      April 27, 2014 (Event ID # 805790) – an SSO estimated at 54,344 gallons occurred in the 400
       block of North Beachwood Drive (Coordinates 34.174167 -118.323889). The cause of the spill
       is reported as an 18-inch force main rupture. Of the total estimated volume, 34,275 gallons are
       reported as reaching land, and 20,069 gallons are reported as reaching the Los Angeles River.
       For item “36 – Health warnings posted” the City reports “No.”

        All of the above-identified discharges are violations of CWA § 301(a), 33 U.S.C. § 1311(a), as
discharges of a pollutant (sewage) from a point source (sewer collection system) to a water of the United
States without complying with any other sections of the Act. Further, these alleged discharges are
violations of the City’s NPDES Permit, which states in Section III. Discharge Prohibitions:

       A.      Discharge of wastewater at a location different from that described in this Order is
               prohibited.
       B.      The bypass or overflow of untreated wastewater or wastes to surface waters or surface
               water drainage courses is prohibited, except as allowed in Standard Provision I.G. of
               Attachment D, Standard Provisions...
       D.      The Permittee shall not cause degradation of any water supply, except as consistent with
               State Water Board Resolution No. 68-16.

        River Watch contends these violations are continuing in nature or have a likelihood of occurring
in the future.

       ii.     Inadequate Reporting of Discharges

               a.      Incomplete and Inaccurate SSO Reporting

        Full and complete reporting of SSOs is essential to gauging their impact upon public health and
the environment. The City’s SSO Reports, which should reveal critical details about each of these SSOs
(including which SSOs reach which specific surface water), lack responses to specific questions that
would present sufficient information to accurately assess and ensure these violations would not recur.

                                    Notice of Violations Under CWA
                                              Page 4 of 15
        In addition, River Watch’s expert believes many of the SSOs reported as not reaching a surface
water did in fact reach surface waters, and those reported as reaching surface waters did so in greater
volume than stated. River Watch’s expert also believes that a careful reading of the time when the SSO
began, the time the City or Suez received notification of the SSO, the time of their response, and the time
at which the SSO ended, appear as unlikely estimations. For example:

•       October 14, 2016 (Event ID #823882) – the spill start time is reported as 11:15 pm, agency
        notification time is reported as 1:45 am the following day, operator arrival time as 2:10 am, and
        spill end time as 1:45 am. The report filed asserts the spill ended upon notification. The
        estimated total volume of spill is 4,684 gallons, all of which are reported as reaching the Los
        Angeles River.

•       March 30, 2016 (Event ID #823548) – the spill start time is reported as 8:36 am, agency
        notification time is reported as 8:43 am, while the operator arrival time is reported as 8:47 am
        (4 minutes after notification). The spill end time is reported as 9:04 am. The estimated total
        volume of spill is 2,100 gallons, 500 of which are reported as recovered, while 500 gallons are
        reported as reaching land, and 1,600 as having reached the Burbank Western Channel.

•       April 08, 2015 (Event ID #814489) – the spill start time and agency notification time are both
        reported as 8:07 am. The operator arrival time is reported as 8:21 am, and spill end time is
        reported as 8:22 am (1 minute after arrival). The estimated total volume of the spill, recovered
        amount, and amount having reached land are all reported as 1,734 gallons.

        Given the inconsistent accuracy of the times and intervals provided in these reports it is difficult
to consider the stated volumes as accurate. Without correctly reporting the spill start and notification
times, and by inaccurately reporting the operator arrival time and spill end time, there is a danger that
the duration and volume of a spill will be underestimated.

                b.      Failure to Warn

        There is no indication that the City or Suez post warning signs for any of the SSOs that
presumably reach a surface water. River Watch contends the City and Suez are understating the
significance of the impacts of their CWA violations by failing to post health warning signs for any SSOs
which pose an imminent and substantial endangerment to health or the environment regardless of
location.

        iii.    Failure to Mitigate Impacts

       River Watch contends the City and Suez fail to adequately mitigate the impacts of these SSOs.
The City is a permittee under the Statewide General Requirements for Sanitary Sewer Systems, Waste

                                     Notice of Violations Under CWA
                                               Page 5 of 15
Discharge Requirements Order No. 2006-0003-DWQ (“Statewide WDR”) governing the operation of
sanitary sewer systems. The Statewide WDR requires the City and Suez to take all feasible steps, and
perform necessary remedial actions following the occurrence of an SSO, including limiting the volume
of waste discharged, terminating the discharge, and recovering as much of the wastewater as possible.
Further remedial actions include intercepting and re-routing of wastewater flows, vacuum truck recovery
of the SSO, cleanup of debris at the site, and modification of the collection system to prevent further
SSOs at the site.

       A critical remedial measure is the performance of adequate sampling to determine the nature and
impact of the release. As the City and Suez are inconsistently underestimating SSOs which reach surface
waters, River Watch contends they are not conducting samples on many SSOs as required by the
Statewide WDR.

        The EPA’s “Report to Congress on the Impacts of SSOs” identifies SSOs as a major source of
microbial pathogens and oxygen depleting substances. Numerous biological habitat areas exist within
areas of the SSOs. Neighboring waterways include sensitive areas for the American White Pelican,
Double Crested Cormorant, Osprey, Northern Harrier, Sharp-shinned Hawk, Merlin, California Gull,
Vaux’s Swift, Loggerhead Shrike, Yellow Warble, Yellow-breasted Chat, Tri-colored Blackbird, Least
Bittern, White-faced Ibis, Golden Eagle, Prairie Falcon, Long-billed Curlew, Burrowing Owl, Vermillion
Flycatcher, California Horned Lark, and Summer Tanager. There is no recent record of the City or Suez
performing any analysis of the impact of SSOs on habitat of protected species under the ESA, nor any
evaluation of the measures needed to restore water bodies containing biological habitat from the impacts
of SSOs.

B. Sewer Collection System Subsurface Discharges Caused by Underground Exfiltration

       It is a well-established fact that exfiltration caused by structural defects in a sewer collection
system results in discharges to adjacent surface waters either directly or via underground hydrological
connections. Studies tracing human markers specific to the human digestive system in surface waters
adjacent to defective sewer lines in other systems have verified the contamination of the adjacent waters
with untreated sewage.

        River Watch contends untreated or partially treated sewage is discharged from the City’s
collection system either directly or via hydrologically-connected groundwater to surface waters including
the Western Burbank Channel and the Los Angeles River, all which lead to the Pacific Ocean. Surface
waters then become contaminated with pollutants, including human pathogens. Chronic failures in the
collection system pose a substantial threat to public health. Evidence of exfiltration can also be
supported by reviewing mass balance data, I/I data, video inspection, as well as tests of waterways
adjacent to sewer lines for nutrients, human pathogens and other human markers such as caffeine. Any
exfiltration found is a violation of the City’s NPDES permit and thus a violation of the CWA.

                                    Notice of Violations Under CWA
                                              Page 6 of 15
C.     Violations of Effluent Limitations and Monitoring Requirements

       A review of the Self-Monitoring Reports (“SMRs”) file by the City or Suez identifies the
following violations of effluent limitations imposed under the City’s NPDES Permit1:

       i.      Reported Violations

               a.      Violations of Effluent Violations

       The SMRs identify 29 violations of Order No. R4-2012-0059, Section IV. Effluent Limitations
and Discharge Specifications, A. Effluent Limitations Applicable to Discharge Point 002, as described
below:

3 - Effluent Limitations and Discharge Specifications Violations, A. Effluent Limitations, 1. Effluent
Limitations Applicable to Discharge Point 002, a., Table 6. Effluent Limitations Applicable to Discharge
Point 002:

       (08/31/2016) Nitrate, Total (as N) Monthly Average limit is 7.2 mg/L and reported value was
       7.5 mg/L at EFF-002. Violation ID: 1020300.

       (06/30/2016) Nitrate, Total (as N) Monthly Average limit is 7.2 mg/L and reported value was
       8.22 mg/L at EFF-002. Violation ID: 1014276.

       (05/31/2016) Nitrate, Total (as N) Monthly Average limit is 7.2 mg/L and reported value was
       7.72 mg/L at EFF-002. Violation ID: 1014285.

2 - Effluent Limitations and Discharge Specifications Violations, A. Effluent Limitations, 1. Effluent
Limitations Applicable to Discharge Point 002, a., Table 6. Effluent Limitations Applicable to Discharge
Point 002:

       (12/31/2015) Bis (2-Ethylhexyl) Phthalate Monthly Average limit is 0.4 lb/day and reported
       value was 1.5 lb/day at EFF-002. Violation ID: 1014410.



1
 The RWQCB issued Settlement Offer R4-2017-0036, relating to the its Administrative Civil Liability
(“ACL”) for Unauthorized Discharge of Effluent Violations/Reporting Violations. The ACL, imposing
civil penalties, does not impose remediation requirements. The violations identified in this Notice,
therefore, include both those addressed in the ACL and those occurring prior to, on and after the date
of the ACL. Those violations are Violation ID: 1020300, 1014276, 1014285, 1014410, 1014409,
1014407, 1020298.

                                    Notice of Violations Under CWA
                                              Page 7 of 15
       (12/31/2015) Bis (2-Ethylhexyl) Phthalate Monthly Average limit is 0.4 ug/L and reported value
       was 35 ug/L at EFF-002. Violation ID: 1014409.

2 - Effluent Limitations and Discharge Specifications Violations, A. Effluent Limitations, 1. Effluent
Limitations Applicable to Discharge Point 002, a., Table 6. Effluent Limitations Applicable to Discharge
Point 002:

       (12/31/2015) Cyanide, Total (as CN) Monthly Average limit is 4.2 ug/L and reported value was
       4.4 ug/L at EFF-002. Violation ID: 1014407.

       (01/31/2015) Cyanide, Total (as CN) Monthly Average limit is 4.2 ug/L and reported value was
       6 ug/L at EFF-002. Violation ID: 1020298.

14 - Effluent Limitations and Discharge Specifications Violations, A. Effluent Limitations, 2. Other
Effluent Limitations Applicable to Discharge Point 002, “d. The waste discharged to water courses shall
at all times be adequately disinfected. For the purpose of this requirement, the wastes shall be considered
adequately disinfected if the median number of total coliform bacteria in the disinfected effluent does
not exceed an MPN or CFU of 2.2 per 100 milliliters, and the number of total coliform bacteria does not
exceed an MPN or CFU of 23 per 100 milliliters in more than one sample within any 30-Day period…
The median value shall be determined from the bacteriological results of the last seven (7) days for
which an analysis has been completed…”:

       (01/29/2015) Total Coliform 7-Day Median limit is 2.2 MPN/100 mL and reported value was
       4.5 MPN/100 ML at EFF-002. Violation ID: 1020297.

       (05/03/2014) Total Coliform 7-Day Median limit is 2.2 MPN/100 mL and reported value was
       4.5 MPN/100 mL. Violation ID: 974900.

       (05/02/2014) Total Coliform 7-Day Median limit is 2.2 MPN/100 mL and reported value was
       4.5 MPN/100 mL. Violation ID: 974899.

       (05/01/2014) Total Coliform 7-Day Median limit is 2.2 MPN/100 mL and reported value was
       4.5 MPN/100 mL. Violation ID: 974897.

       (11/27/2013) Total Coliform 7-Day Median limit is 2.2 MPN/100 mL and reported value was
       4.0 MPN/100 mL at EFF-002. Violation ID: 970041.

       (11/27/2013) Total Coliform 7-Day Median limit is 2.2 MPN/100 mL and reported value was
       4.0 MPN/100 mL. Violation ID: 974742.



                                     Notice of Violations Under CWA
                                               Page 8 of 15
       (11/26/2013) Total Coliform 7-Day Median limit is 2.2 MPN/100 mL and reported value was
       4.0 MPN/100 mL at EFF-002. Violation ID: 970040.

       (11/26/2013) Total Coliform 7-Day Median limit is 2.2 MPN/100 mL and reported value was
       4.0 MPN/100 mL. Violation ID: 974740.

       (11/25/2013) Total Coliform 7-Day Median limit is 2.2 MPN/100 mL and reported value was
       4.0 MPN/100 mL at EFF-002. Violation ID: 970039.

       (11/25/2013) Total Coliform 7-Day Median limit is 2.2 MPN/100 mL and reported value was
       4.0 MPN/100 mL. Violation ID: 974738.

       (11/25/2013) Total Coliform 7-Day Median limit is 2.2 MPN/100 mL and reported value was
       4.0 MPN/100 mL. Violation ID: 974739.

       (05/01/2014) Total Coliform Daily Maximum limit is 23.0 MPN/100 mL and reported value was
       33.0 MPN/100 mL. Violation ID: 974896.

       (04/28/2014) Total Coliform Daily Maximum limit is 23.0 MPN/100 mL and reported value was
       33.0 MPN/100 mL. Violation ID: 974893.

       (08/17/2013) Total Coliform Daily Maximum limit is 23.0 MPN/100 mL and reported value was
       33.0 MPN/100 mL. Violation ID: 974737.

4 – IV. Effluent Limitations and Discharge Specifications, A. Effluent Limitations, 1. Effluent
Limitations Applicable to Discharge Point 002, Table 6:

       (07/20/2014) Chlorine, Total Residual Daily Maximum limit is 0.1 mg/L and reported value was
       0.45 mg/L. Violation ID: 970100.

       (07/19/2014) Chlorine, Total Residual Daily Maximum limit is 0.1 % and reported value was
       0.42 %. Violation ID: 980099.

       (07/09/2014) Chlorine, Total Residual Daily Maximum limit is 0.1 mg/L and reported value was
       0.34 mg/L. Violation ID: 980098.

       (07/08/2014) Chlorine, Total Residual Daily Maximum limit is 0.1 mg/L and reported value was
       0.19 mg/L. Violation ID: 980097.




                                  Notice of Violations Under CWA
                                            Page 9 of 15
1 – C. Water Quality-Based Effluent Limitations (WQBELs), 2. Applicable Beneficial Uses and Water
Quality Criteria and Objectives, b., xi. Coliform, (a). Effluent Limitations, “the number of total coliform
bacteria must not exceed an MPN or CFU of 23 per 100 milliliters in more than one sample within any
30-day period.”

       (04/28/2014) Fecal Coliform Daily Minimum limit is 23.0 MPN/100 mL and reported value was
       33.0 MPN/100 mL. Violation ID: 974894.

3 - Additional reported violations of Chloride, Total Dissolved Solids, and Nitrite Plus Nitrate:

       (01/15/2015) Chloride Daily maximum limit is 150.0 mg/L and reported value was 160.0 mg/L.
       Violation ID: 995545.

       (07/22/2014) Total Dissolved Solids (TDS) Daily Maximum limit is 900.0 mg/L and reported
       value was 910.0 mg/L. Violation ID: 974901.

       (05/01/2014) Nitrite Plus Nitrate (as N) Daily Maximum limit is 8.0 mg/L and reported value
       was 10.0 mg/L. Violation ID: 974895.

               b.      Violations for Deficient Monitoring

       The SMRs identify 1 violation of Order No. R4-2012-0059, Attachment E – Monitoring and
Reporting Program, IV. Effluent Monitoring Requirements, A., Table 3. Effluent Monitoring:

       (03/01/2014) Failed to report turbidity & flow for two days. Violation ID: 974892.

D.     Violations of Receiving Water Limitations and Impacts to Beneficial Uses

       The aquatic environment of the Los Angeles River has numerous beneficial uses as set forth in
the RWQCB-LA’s Basin Plan including ground water recharge, water contact recreation, warm
freshwater habitat, wildlife habitat, wetland habitat, marine habitat, and rare, threatened, or endangered
species. The Los Angeles River, as well as its tributary the Western Burbank Channel, and the Pacific
Ocean contain sensitive species and support important recreational value.

        The Los Angeles River stretches approximately 51 miles from Canoga Park in the western end
of the San Fernando Valley to Long Beach, southeast. Two channelized streams, Bell Creek and Arroyo
Calabasas, come together in the Canoga Park section of Los Angeles at the head of the River which
flows east past Burbank and curving around Griffith Park before flowing south to the Pacific Ocean at
Long Beach.


                                     Notice of Violations Under CWA
                                              Page 10 of 15
        The Los Angeles River watershed includes three regionally significant ecological areas: the Santa
Monica Mountains, Verdugo Mountains, and Griffith Park. It is one of largest watersheds in the region
at 824 square miles.

        The Los Angeles River was channelized by the Army Corps of Engineers beginning in 1938 after
several devastating floods, providing flood control for the growing City of Los Angeles and a consistent
path for the course of the River. Fed primarily by rainwater, snow melt, and urban discharge, the River
is one of the few perennial rivers in Southern California. The concrete channel helps limit absorption
of water into the earth. There has been flow every month since recording of the stream flow began in
1929 (even the driest months). Although no native species of fish survived the channelization in 1938,
the Los Angeles River is home to many fish species including common carp, largemouth bass, tilapia,
Amazon Sailfin, channel catfish, fathead minnow, and crayfish.

        Bird species of special concern relying on the Los River include the American White Pelican,
Double Crested Cormorant, Osprey, red tailed hawk, Northern Harrier, Sharp-shinned Hawk, American
coot, snowy, great egret, Merlin, great blue heron, California Gull, Vaux’s Swift, Loggerhead Shrike,
Yellow Warble, Yellow-breasted Chat, Tri-colored Blackbird, and the Mallard. More rarely seen species
include the Least Bittern, White-faced Ibis, Golden Eagle, Prairie Falcon, Long-billed Curlew,
Burrowing Owl, Vermillion Flycatcher, California Horned Lark, and Summer Tanager. Riparian habitat
is impaired by degraded water quality resulting from increases in water temperature, sediment and
nutrients, pesticides, and heavy metals.

        Discharges in excess of receiving water and groundwater limitations reaching these waters cause
pollution by unreasonably affecting the beneficial uses of these waters. The City’s NPDES Permit
specifically provides the following in Section V. Receiving Water Limitations:

       “The discharge shall not cause the following in Burbank Western Channel, tributary to the Los
       Angeles River”:...
       7.     The wastes discharged shall not produce concentrations of substances in the receiving
              water that are toxic to or cause detrimental physiological responses in human, animal, or
              aquatic life.

       8.      The wastes discharged shall not cause concentrations of contaminants to occur at levels
               that are harmful to human health in waters which are existing or potential sources of
               drinking water.

       9.      The concentrations of toxic pollutants in the water column, sediments, or biota shall not
               adversely affect beneficial uses as a result of the wastes discharged...




                                    Notice of Violations Under CWA
                                             Page 11 of 15
       13.     The wastes discharged shall not cause the receiving waters to contain any substance in
               concentrations that adversely affect any designated beneficial use.

       14.     The wastes discharged shall not alter the natural taste, odor, or color of fish, shellfish,
               or other surface water resources used for human consumption.”

        River Watch finds insufficient information in the public record demonstrating the City or Suez
have monitored for and complied with these receiving water standards, and is understandably concerned
regarding the effects of discharges to beneficial uses of water applicable to the navigable waters
identified in this Notice.

3.     The Person or Persons Responsible for the Alleged Violation

        The entities responsible for the alleged violations identified in this Notice are the City of
Burbank, as owner of the Burbank Water Reclamation Plant, its associated collection system, and
outfalls, and Suez Water Environmental Services, Inc., as operator of the Plant, as well as those of their
employees responsible for compliance with the CWA and with any applicable state and federal
regulations and permits. .

4.     The Location of the Alleged Violation

        The City is located in the eastern part of the San Fernando Valley in Los Angeles County, 12
miles northwest of downtown Los Angeles, bordered by the Verdugo Mountains on the north, Glendale
to the east, North Hollywood and Toluca Lake to the west and Griffith Park to the south. According to
the 2010 Census, the area of the City is 17.4 square miles, with a 2010 population of 103,340.

       The City owns the Plant, a tertiary wastewater treatment plant, located at 740 N. Lake Street.
The Plant currently receives a mixture of domestic and industrial wastewater. The Plant has a design
capacity of 12.5 mgd and serves an estimated population of 105,000 people.

        The Plant is part of the City’s integrated network of facilities known as the North Outfall Sewer
which includes four treatment plants. The upstream treatment plants (Tillman Water Reclamation Plant,
Los Angeles-Glendale Water Reclamation Plant, and the Plant) discharge solids to the Hyperion
Treatment Plant. This system also allows biosolids, solids, and excess flows to be diverted from the
upstream plants to the Hyperion Wastewater Treatment Plant for treatment and disposal. All solids
removed from the Plant’s treatment process are returned untreated to the North Outfall Sewer for
downstream treatment at the Hyperion Treatment Plant. Treatment at the Plant consists of barscreen
removal of large solids, flow equalization, primary sedimentation, activated sludge biological treatment
with nitrification and denitrification, secondary sedimentation with coagulation, single media and deep
bed sand filtration, chlorination, chloramination, and dichlorination. The Plant discharges tertiary-treated

                                     Notice of Violations Under CWA
                                              Page 12 of 15
municipal wastewater to the Burbank Western Channel, a water of the United States, tributary to the Los
Angeles River, above the Estuary.

5.     Reasonable Range of Dates During Which the Alleged Activity Occurred

        The range of dates covered by this Notice is June 13, 2013 through June 13, 2018. This Notice
also includes all violations of the CWA by the City and Suez which occur during and after this Notice
period up to and including the time of trial.

6.     The Full Name, Address, and Telephone Number of the Person Giving Notice

        The entity giving notice is California River Watch, referred to throughout this notice as “River
Watch,” an Internal Revenue Code § 501(c)(3) non-profit, public benefit corporation duly organized
under the laws of the State of California. Its headquarters and main office are located in Sebastopol.
Its mailing address is 290 S. Main Street, #817, Sebastopol, CA 95472. River Watch is dedicated to
protecting, enhancing, and helping to restore surface waters and groundwaters of California including
coastal waters, rivers, creeks, streams, wetlands, vernal pools, aquifers and associated environs, biota,
flora and fauna, and educating the public concerning environmental issues associated with these
environs.

     River Watch has retained legal counsel with respect to the issues raised in this Notice. All
communications should be directed to counsel identified below:

       Jack Silver, Esq.                                      David Weinsoff, Esq.
       Law Office of Jack Silver                              Law Office of David J. Weinsoff
       708 Gravenstein Hwy. No. # 407                         138 Ridgeway Avenue
       Sebastopol, CA 95472                                   Fairfax, CA 94930
       Tel. (707) 528-8175                                    Tel. (415) 460-9760
       Email: jsilverenvironmental@gmail.com                  Email: David@weinsofflaw.com

RECOMMENDED REMEDIAL MEASURES

        River Watch looks forward to meeting with staff for the City and Suez to tailor remedial
measures to the specific operation of the Plant, associated sewer collection system, and outfalls. In
advance of that conversation, River Watch identifies the following issues for discussion that will
advance compliance with the CWA and the Basin Plan, and help economize the time and effort the
parties need to resolve their concerns:

•      Determination of the specific sewer collection system repairs required, and establishing deadlines
       for compliance;

                                    Notice of Violations Under CWA
                                             Page 13 of 15
•       Implementation of an effective SSO reporting and response program (including revisions to the
        City’s January, 2018 “SSO Emergency Response Plan”);
•       Provision of a lateral inspection and repair program;
•       Ensuring the application of chemical root control complies with federal EPA or the RWQCB-LA
        as well as manufacturer and Cal-OSHA requirements;
•       Keeping the Sewer System Management Plan up-to-date and properly certified; and,
•       Promotion of staff training and education.

CONCLUSION

        The violations set forth in this Notice effect the health and enjoyment of members of River
Watch who reside and recreate in the affected community. Members of River Watch may use the
affected watershed for recreation, fishing, hiking, photography, or nature walks. Their health, use and
enjoyment of this natural resource is specifically impaired by the alleged violations of the CWA as set
forth in this Notice.

        CWA §§ 505(a)(1) and 505(f) provide for citizen enforcement actions against any “person,”
including a governmental instrumentality or agency, for violations of NPDES permit requirements and
for un-permitted discharges of pollutants. 33 U.S.C. §§ 1365(a)(1) and (f), 33 U.S.C. § 1362(5). An
action for injunctive relief under the CWA is authorized by 33 U.S.C. § 1365(a). Violators of the Act
are also subject to an assessment of civil penalties of up to $53,484.00 per day/per violation for all
violations pursuant to Sections 309(d) and 505 of the Act, 33 U.S.C. §§ 1319(d), 1365. See also 40
C.F.R. §§ 19.1 – 19.4.

        River Watch believes this Notice sufficiently states grounds for filing suit in federal court under
the “citizen suit” provisions of CWA to obtain the relief provided for under the law.

        The CWA specifically provides a 60-day “notice period” to promote resolution of disputes. River
Watch strongly encourages the City and/or Suez to contact counsel for River Watch within 20 days after
receipt of this Notice to initiate a discussion regarding the allegations detailed herein. In the absence of
productive discussions to resolve this dispute, River Watch will have cause to file a citizen’s suit under
CWA § 505(a) when the 60-day notice period ends.

                                               Very truly yours,


                                               Jack Silver
JS:jg




                                     Notice of Violations Under CWA
                                              Page 14 of 15
                                          Service List

Scott Pruitt. Administrator
U.S. Environmental Protection Agency
1200 Pennsylvania Avenue
N. W. Washington, D.C. 20460

Alexis Strauss, Acting Regional Administrator
U.S. Environmental Protection Agency
Pacific Southwest, Region 9
75 Hawthorne Street
San Francisco, CA 94105

Eileen Sobeck, Executive Director
State Water Resources Control Board
P.O. Box 100
Sacramento, CA 95812

Amelia A. Albano
Attorney at Law
City of Burbank
275 East Olive Avenue
P.O. Box 6459
Burbank, CA 91510-6459

Suez Water Environmental Services, Inc.
c/o CSC – Lawyers Incorporating Service – Registered Agent
2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833




                                 Notice of Violations Under CWA
                                          Page 15 of 15
Law Office of Jack Silver
708 Gravenstein Hwy. North, # 407 Sebastopol, CA 95472-2808
Phone 707-528-8175 Email: JSilverEnvironmental@gmail.com

Via Certified Mail –
Return Receipt Requested



                                            November 30, 2018

    Mr. Ron Davis, City Manager
    Members of the City Council
    City of Burbank
    Burbank City Hall
    275 East Olive Avenue
    Burbank, CA 91510

    Ms. Marnell Gibson, Public Works Director
    City of Burbank - Public Works Department
    150 North Third Street
    Burbank, CA 91502

    Re:     Supplemental Notice of Violations and Intent to File Suit Under the Federal Water
            Pollution Control Act (Clean Water Act)

    STATUTORY NOTICE

            This Supplemental Notice is provided on behalf of California River Watch (“River Watch”)
    in regard to violations of the Clean Water Act (“CWA” or “Act”), 33 U.S.C. § 1251 et seq., that
    River Watch alleges are occurring through the ownership and/or operation of the City of Burbank’s
    sewer collection and outfall system.

            River Watch hereby places the City of Burbank (“the City”), as owner of its sewer collection
    system and outfalls, on notice that following the expiration of sixty (60) days from the date of this
    Supplemental Notice, River Watch will be entitled under CWA § 505(a), 33 U.S.C. § 1365(a), to
    bring suit in the U.S. District Court against the City for continuing violations of an effluent standard
    or limitation pursuant to CWA § 301(a), 33 U.S.C. § 1311(a), and the Regional Water Quality
    Control Board, Los Angeles Region, Water Quality Control Plan (“Basin Plan”), as the result of
    violations of the City’s National Pollution Discharge Elimination System (“NPDES”) Permit.



                                Supplemental Notice of Violations Under CWA
                                               Page 1 of 13
        The CWA regulates the discharge of pollutants into navigable waters. The statute is
structured in such a way that all discharges of pollutants are prohibited with the exception of
enumerated statutory provisions. One such exception authorizes a discharger, who has been issued
a permit pursuant to CWA § 402, 33 U.S.C. § 1342, to discharge designated pollutants at certain
levels subject to certain conditions. The effluent discharge standards or limitations specified in a
NPDES permit define the scope of the authorized exception to the CWA § 301(a), 33 U.S.C. §
1311(a) prohibition such that violation of a permit limit places a discharger in violation of the CWA.
River Watch alleges the City is in violation of the CWA by violating the terms of the City’s NPDES
permit.

         The CWA provides that authority to administer the NPDES permitting system in any given
state or region can be delegated by the Environmental Protection Agency (“EPA”) to a state or to a
regional regulatory agency provided that the applicable state or regional regulatory scheme under
which the local agency operates satisfies certain criteria (see 33 U.S.C. § 1342(b)). In California,
the EPA has granted authorization to a state regulatory apparatus comprised of the State Water
Resources Control Board (“SWRCB”) and several subsidiary regional water quality control boards
to issue NPDES permits. The entity responsible for issuing NPDES permits and otherwise regulating
the operations of the City in the region at issue in this Supplemental Notice is the Regional Water
Quality Control Board, Los Angeles Region (“RWQCB-LA”).

        While delegating authority to administer the NPDES permitting system, the CWA provides
that enforcement of the statute’s permitting requirements relating to effluent standards or limitations
imposed by the Regional Boards can be ensured by private parties acting under the citizen suit
provision of the statute (see CWA § 505, 33 U.S.C. § 1365). River Watch is exercising such citizen
enforcement to enforce compliance by the City with the CWA.

NOTICE REQUIREMENTS

        The CWA requires that any Notice regarding an alleged violation of an effluent standard or
limitation, or of an order with respect thereto, shall include sufficient information to permit the
recipient to identify the following:

1.     The Specified Standard, Limitation, or Order Alleged to Have Been Violated

       The orders alleged to be violated are as follows:

       NPDES Permit No. CA0055531 - Waste Discharge Requirements for the City of Burbank
       Water Reclamation Plant - River Watch identifies specific violations of the City’s NPDES
       permit including raw sewage discharges. These alleged discharges are violations of the City’s
       NPDES Permit, which states in Section III. Discharge Prohibitions:

                            Supplemental Notice of Violations Under CWA
                                           Page 2 of 13
       A.      “Discharge of wastewater at a location different from that described in this Order is
               prohibited.
       B.      The bypass or overflow of untreated wastewater or wastes to surface waters or
               surface water drainage courses is prohibited, except as allowed in Standard Provision
               I.G. of Attachment D, Standard Provisions.
       C.      The Permittee shall not cause degradation of any water supply, except as consistent
               with State Water Board Resolution No. 68-16.”

       NPDES Permit No. CAS004001 - Los Angeles County Municipal Separate Storm Sewer
       System (MS4) Permit (“MS4”), governing the municipal discharges of storm water and non-
       storm water by the Los Angeles County Flood Control District, the County of Los Angeles,
       and 84 incorporated cities (including the City) within the coastal watersheds of Los Angeles
       County. The MS4 states in relevant part:

       “Each Permittee shall, for the portion of the MS4 for which it is an owner or operator,
       prohibit non-storm water discharges through the MS4 to receiving waters [with specific
       exceptions]” (see Section III.A. “Discharge Prohibitions”).

       “Discharges from the MS4 that cause or contribute to the violation of receiving water
       limitations are prohibited”; and “Discharges from the MS4 of storm water, or non-storm
       water, for which a Permittee is responsible, shall not cause or contribute to a condition of
       nuisance” (see Section V.A.1. and 2. “Receiving Water Limitations”).

2.     The Activity Alleged to Constitute a Violation

         River Watch contends that from June 13, 2013 (the date of the initial Notice of Violations)
through November 30, 2018 (the date of this Supplemental Notice), the City has violated the Act as
described in this Supplemental Notice. River Watch contends these violations are continuing or have
a likelihood of occurring in the future. The location or locations of the various violations alleged in
this Supplemental Notice are identified in records created and/or maintained by or for the City which
relate to the ownership and operation of sewer collection system and outfalls as described in this
Supplemental Notice.

A.     Sanitary Sewer Overflows, Inadequate Reporting, and Failure to Mitigate Impacts

       I.      Sanitary Sewer Overflow Occurrences

       Sanitary Sewer Overflows (“SSOs”), in which untreated sewage is discharged above ground
from the collection system prior to reaching the City’s Water Reclamation Plant, are alleged to have
occurred both on the dates identified in California Integrated Water Quality System (“CIWQS”)

                            Supplemental Notice of Violations Under CWA
                                           Page 3 of 13
Interactive Public SSO Reports and on the dates when no reports were filed with CIWQS by the
City, all in violation of the CWA.

         The City’s aging sewer collection system has historically experienced high inflow and
infiltration (“I/I”) during wet weather. Structural defects which allow I/I into the sewer lines result
in a buildup of pressure, causing SSOs. Overflows caused by blockages and I/I result in the discharge
of raw sewage into gutters, canals, and storm drains which are connected to adjacent surface waters
including the Burbank Western Channel and the Los Angeles River. All of the waterways lead to the
Pacific Ocean, and all are waters of the United States.

       A review of the CIWQS Spill Public Report – Summary Page, identifies the “Total Number
of SSO locations” as 78, with 187,746 “Total Vol. of SSOs (gal)” discharged into the environment.
Of this total volume, 94,167 gallons or just 50% are reported as being recovered while the City
admits at least 58,791 gallons, or approximately 31% of the total, reached a surface water. This
discharge poses both a nuisance pursuant to California Water Code § 13050(m) and an imminent and
substantial endangerment to health and the environment.

         A review of the CIWQS SSO Reporting Program Database specifically identifies 5 recent
SSOs reported as having reached a water of the United States, identified by Event ID numbers
827055, 823882, 823548, 814489, and 805790. All of the reported violations lack detailed
information of the effects and explanation of spill. Examples of the alleged violations included in
the list of CIWQS-reported SSOs are:

       August 04, 2016 (Event ID# 827055) – an SSO estimated at 380 gallons occurred at 536 East
       University (Coordinates 34.19491 -118.31698). The cause of the spill was root intrusion. Of
       this amount, 300 gallons are reported as having been recovered, 330 gallons as reaching land,
       while 50 gallons are reported as reaching the Burbank Western Channel. For item “36 –
       Health Warnings posted” the City reports “No.” For item “41 – Explanation of water quality
       samples analyzed for” the City, contradicting its report, states “Due to the limited amount
       of flow, the sewer spill did not reach receiving waters and was contained in the storm drain
       system.”

       April 14, 2016 (Event ID # 823882) – an SSO estimated at 4,684 gallons occurred at
       Beachwood and Riverside (Coordinates 34.15761 -118.31597). The City reports 4,684
       gallons reached a surface water. The cause of the spill was a power outage due to winds. For
       item “36 – Health warnings posted,” the City reported “No.”

       April 27, 2014 (Event ID # 805790) – an SSO estimated at 54,344 gallons occurred in the
       400 block of North Beachwood Drive (Coordinates 34.174167 -118.323889). The cause of
       the spill is reported as an 18-inch force main rupture. Of the total estimated volume, 34,275

                            Supplemental Notice of Violations Under CWA
                                           Page 4 of 13
       gallons are reported as reaching land, and 20,069 gallons are reported as reaching the Los
       Angeles River. For item “36 – Health warnings posted” the City reports “No.”

        All of the above-identified discharges are violations of CWA § 301(a), 33 U.S.C. § 1311(a),
as discharges of a pollutant (sewage) from a point source (sewer collection system) to a water of the
United States without complying with any other sections of the Act. Further, as stated above, these
alleged discharges are violations of the City’s NPDES Permit, Section III. Discharge Prohibitions.
River Watch contends these violations are continuing in nature or have a likelihood of occurring in
the future.

       ii.     Inadequate Reporting of Discharges

               a.      Incomplete and Inaccurate SSO Reporting

       Full and complete reporting of SSOs is essential to gauging their impact upon public health
and the environment. The City’s SSO Reports, which should reveal critical details about each of
these SSOs (including which SSOs reach which specific surface water), lack responses to specific
questions that would present sufficient information to accurately assess and ensure these violations
would not recur.

        In addition, River Watch’s expert believes many of the SSOs reported as not reaching a
surface water did in fact reach surface waters, and those reported as reaching surface waters did so
in greater volume than stated. River Watch’s expert also believes that a careful reading of the time
when the SSO began, the time the City received notification of the SSO, the time of its response, and
the time at which the SSO ended, appear as unlikely estimations. Examples of the alleged violations
included in this list of CIWQS-reported SSOs are:

       October 14, 2016 (Event ID #823882) – the spill start time is reported as 11:15 pm, agency
       notification time is reported as 1:45 am the following day, operator arrival time as 2:10 am,
       and spill end time as 1:45 am. The report filed asserts the spill ended upon notification. The
       estimated total volume of spill is 4,684 gallons, all of which are reported as reaching the Los
       Angeles River.

       March 30, 2016 (Event ID #823548) – the spill start time is reported as 8:36 am, agency
       notification time is reported as 8:43 am, while the operator arrival time is reported as 8:47
       am. The spill end time is reported as 9:04 am. The estimated total volume of spill is 2,100
       gallons, 500 of which are reported as recovered, while 500 gallons are reported as reaching
       land, and 1,600 are reported as having reached the Burbank Western Channel.




                           Supplemental Notice of Violations Under CWA
                                          Page 5 of 13
       April 08, 2015 (Event ID #814489) – the spill start time and agency notification time are
       both reported as 8:07 am. The operator arrival time is reported as 8:21 am, and spill end time
       is reported as 8:22 am (1 minute after arrival). The estimated total volume of the spill,
       recovered amount, and amount having reached land are all reported as 1,734 gallons.

        Given the inconsistent accuracy of the times and intervals provided in these reports, it is
difficult to consider the stated volumes as accurate. Without correctly reporting the spill start and
notification times, and by inaccurately reporting the operator arrival time and spill end time, there
is a danger that the duration and volume of a spill will be underestimated.

               b.      Failure to Warn

        There is no indication that the City posts warning signs for any SSOs that presumably reach
a surface water. River Watch contends the City is understating the significance of the impacts of its
CWA violations by failing to post health warning signs for any SSOs which pose an imminent and
substantial endangerment to health or the environment regardless of location.

       iii.    Failure to Mitigate Impacts

        River Watch contends the City fails to adequately mitigate the impacts of its SSOs. The City
is a permittee under the Statewide General Requirements for Sanitary Sewer Systems, Waste
Discharge Requirements Order No. 2006-0003-DWQ (“Statewide WDR”) governing the operation
of sanitary sewer systems. The Statewide WDR requires the City to take all feasible steps and
perform necessary remedial actions following the occurrence of an SSO, including limiting the
volume of waste discharged, terminating the discharge, and recovering as much of the wastewater
as possible. Further remedial actions include intercepting and re-routing of wastewater flows,
vacuum truck recovery of the SSO, cleanup of debris at the site, and modification of the collection
system to prevent further SSOs at the site.

        A critical remedial measure is the performance of adequate sampling to determine the nature
and impact of the release. As the City is inconsistently underestimating SSOs which reach surface
waters, River Watch contends the City is not conducting samples on many SSOs as required by the
Statewide WDR.

        The EPA’s “Report to Congress on the Impacts and Control of CSOs and SSOs” (U.S. EPA,
Office of Water (2004)) identifies SSOs as a major source of microbial pathogens and oxygen
depleting substances. Numerous biological habitat areas exist within areas of the SSOs. Neighboring
waterways include sensitive areas for the American White Pelican, Double Crested Cormorant,
Osprey, Northern Harrier, Sharp-shinned Hawk, Merlin, California Gull, Vaux’s Swift, Loggerhead
Shrike, Yellow Warble, Yellow-breasted Chat, Tri-colored Blackbird, Least Bittern, White-faced

                           Supplemental Notice of Violations Under CWA
                                          Page 6 of 13
Ibis, Golden Eagle, Prairie Falcon, Long-billed Curlew, Burrowing Owl, Vermillion Flycatcher,
California Horned Lark, and Summer Tanager. River Watch finds no recent record of the City
performing any analysis of the impact of SSOs on the habitat of protected species under the ESA,
nor any evaluation of the measures needed to restore water bodies containing designated as critical
habitat from the impacts of SSOs.

B.      Failure to Eliminate Sewer Collection System Subsurface Discharges Caused by
        Underground Exfiltration

        It is a well-established fact that exfiltration caused by structural defects in a sewer collection
system results in discharges to adjacent surface waters either directly or via underground
hydrological connections. Studies tracing human markers specific to the human digestive system in
surface waters adjacent to defective sewer lines in other systems have verified the contamination of
the adjacent waters with untreated sewage.

        River Watch contends untreated or partially treated sewage is discharged from the City’s
collection system either directly or via hydrologically-connected groundwater to surface waters
including the Burbank Western Channel and the Los Angeles River, all which lead to the Pacific
Ocean. Surface waters then become contaminated with pollutants, including human pathogens.
Chronic failures in the collection system pose a substantial threat to public health. Evidence of
exfiltration can also be supported by reviewing mass balance data, I/I data, video inspection, as well
as tests of waterways adjacent to sewer lines for nutrients, human pathogens and other human
markers such as caffeine. Any exfiltration found is a violation of the City’s NPDES permit and thus
a violation of the CWA.

C.      Failure to Comply with the Municipal Separate Storm Sewer System (MS4) Stormwater
        Permit

        The City’s MS4 is a system of conveyances intended to carry stormwater. It is connected to
storm drain pipes which discharge neighboring surface waters. However, SSOs bring sewage into
the MS4 and in turn into waterways connected to, and downstream of, the MS4. River Watch
contends the City fails to adequately comply with the discharge prohibitions of its MS4 Permit as
stated above.

       All SSOs which reach a storm drain or storm drain conveyance are violations of CWA §
301(a), 33 U.S.C. § 1311(a), as they are discharges of a pollutant (sewage) from a point source
(sewage collection system) to a water of the United States, without complying with any other
sections of the Act.




                            Supplemental Notice of Violations Under CWA
                                           Page 7 of 13
       River Watch contends these violations are continuing in nature or have a likelihood of
occurring in the future. In addition, all of these discharges pose both a nuisance pursuant to
California Water Code § 13050(m), and an imminent and substantial endangerment to human health
and the environment.

D.     Failure to Eliminate Unpermitted Discharges

        Multiple sources of pollution generated through activities in the City, vehicular traffic, and
sewage and garbage, make their way to the City’s system of storm drains connected to the Los
Angeles River and the Burbank Western Channel. Results from recent sampling tests indicate non-
stormwater discharges of pollutants from the City’s outfalls exceed water quality standards. River
Watch’s ongoing investigation indicates a lack of any structural Best Management Practices in place
at these outfalls to prevent maintenance waters from coming into contact with pollutant sources
and/or water treatment measures to prevent contaminants from being discharged without treatment
in or around the storm drains. A map of the City’s outfalls and photographs of the discharges River
Watch addresses in this Supplemental Notice are attached as Exhibit A.

        Under EPA regulations, water quality standard based provisions are required in NPDES
permits to protect the beneficial uses of water. 40 C.F.R. § 122.44(d). The RWQCB-LA has
identified beneficial uses of the Los Angeles River region’s waters and has established water quality
standards for the Los Angeles basin. The beneficial uses of these waters (discussed here and below)
include, among others, contact and non-contact recreation. The non-contact recreation use is defined
as use of water for recreational activities involving proximity to water, but not normally involving
contact where water ingestion would be reasonably possible such as picnicking, sunbathing, hiking,
camping, boating, hunting, sightseeing, or aesthetic enjoyment in conjunction with those activities.
Water quality considerations relevant to hiking, camping, boating, and activities related to nature
studies, require protection of habitats and aesthetic features.

        The Basin Plan includes a narrative toxicity standard which states that all waters shall be
maintained free of toxic substances in concentrations that are lethal or that produce other detrimental
responses in aquatic organisms. The Basin Plan includes a narrative oil and grease standard which
states that waters shall not contain oils, greases, waxes, or other materials in concentrations that
result in a visible film or coating on the surface of the water or on objects in the water, that cause
nuisance, or otherwise adversely affect beneficial uses. The Basin Plan establishes Water Quality
Objectives for toxic metals such as copper, nickel, and zinc.

        The EPA adopted the National Toxics Rule on February 5, 1993 and the California Toxics
Rule on May 18, 2000. When combined with the beneficial use designations in the Basin Plan, these
Rules contain water quality standards applicable to the discharges of pollutants by the City identified
in this Supplemental Notice. The SWRCB adopted the Policy for Implementation of Toxics

                            Supplemental Notice of Violations Under CWA
                                           Page 8 of 13
Standards for Inland Surface Waters, Enclosed Bays, and Estuaries of California on April 26, 2000,
containing requirements for implementation of both the National Toxics Rule and California Toxics
Rule.

E.     Impacts to Beneficial Uses From SSOs and Direct Discharges

        The aquatic environment of the Los Angeles River has numerous beneficial uses as set forth
in the RWQCB-LA’s Basin Plan including groundwater recharge, water contact recreation, warm
freshwater habitat, wildlife habitat, wetland habitat, marine habitat, and rare, threatened, or
endangered species. The Los Angeles River, Burbank Western Channel, and Pacific Ocean contain
sensitive species and support important recreational value.

        The Los Angeles River stretches approximately 51 miles from Canoga Park in the western
end of the San Fernando Valley to Long Beach, southeast. Two channelized streams, Bell Creek and
Arroyo Calabasas, come together in the Canoga Park section of Los Angeles at the head of the River
which flows east past Burbank and curves around Griffith Park before lowing south to the Pacific
Ocean at Long Beach.

       The Los Angeles River watershed includes 3 regionally significant ecological areas: the Santa
Monica Mountains, Verdugo Mountains, and Griffith Park. It is one of largest watersheds in the
region at 824 square miles.

        The Los Angeles River was channelized by the Army Corps of Engineers beginning in 1938
after several devastating floods, providing flood control for the growing City of Los Angeles and a
consistent path for the course of the River. Fed primarily by rainwater, snow melt, and urban
discharge, the River is one of the few perennial rivers in Southern California. The concrete channel
helps limit absorption of water into the earth. There has been flow every month since recording of
the stream flow began in 1929, even the driest months. Although no native species of fish survived
the channelization in 1938, the Los Angeles River is home to many fish species including common
carp, largemouth bass, tilapia, Amazon Sailfin, channel catfish, fathead minnow, and crayfish.

       Bird species of special concern relying on the Los Angeles River include the American White
Pelican, Double Crested Cormorant, Osprey, red tailed hawk, Northern Harrier, Sharp-shinned
Hawk, American coot, snowy, great egret, Merlin, great blue heron, California Gull, Vaux’s Swift,
Loggerhead Shrike, Yellow Warble, Yellow-breasted Chat, Tri-colored Blackbird, and the Mallard.
More rarely seen species include the Least Bittern, White-faced Ibis, Golden Eagle, Prairie Falcon,
Long-billed Curlew, Burrowing Owl, Vermillion Flycatcher, California Horned Lark, and Summer
Tanager. Riparian habitat is impaired by degraded water quality resulting from increases in water
temperature, sediment and nutrients, pesticides, and heavy metals.



                           Supplemental Notice of Violations Under CWA
                                          Page 9 of 13
3.     The Person or Persons Responsible for the Alleged Violation

        The entity responsible for the alleged violations identified in this Supplemental Notice is the
City of Burbank as well as those of its employees responsible for compliance with the CWA and
with any applicable state and federal regulations and permits.

4.     The Location of the Alleged Violation

        The violations alleged in this Supplemental Notice originate in the City and result in
pollutants discharged by the City from its sewage collection system and outfalls (point sources
within the City’s jurisdiction) to the Los Angeles River and the Burbank Western Channel –both
waters of the United States.

5.     Reasonable Range of Dates During Which the Alleged Activity Occurred

       The range of dates covered by this Supplemental Notice is June 13, 2013 through November
30, 2018. This Supplemental Notice also includes all violations of the CWA by the City which occur
during and after this Supplemental Notice period up to and including the time of trial.

6.     The Full Name, Address, and Telephone Number of the Person Giving Notice

        The entity giving notice is California River Watch, referred to throughout this Supplemental
Notice as “River Watch,” an Internal Revenue Code § 501(c)(3) non-profit, public benefit
corporation duly organized under the laws of the State of California. Its headquarters and main
office are located in Sebastopol. Its mailing address is 290 South Main Street, #817, Sebastopol, CA
95472. River Watch is dedicated to protecting, enhancing, and helping to restore surface waters and
groundwaters of California including coastal waters, rivers, creeks, streams, wetlands, vernal pools,
aquifers and associated environs, biota, flora and fauna, and educating the public concerning
environmental issues associated with these environs.

       River Watch has retained legal counsel with respect to the issues raised in this Supplemental
Notice. All communications should be directed to counsel identified below:

       Jack Silver, Esq.                                       David Weinsoff, Esq.
       Law Office of Jack Silver                               Law Office of David J. Weinsoff
       708 Gravenstein Hwy. No. # 407                          138 Ridgeway Avenue
       Sebastopol, CA 95472                                    Fairfax, CA 94930
       Tel. (707) 528-8175                                     Tel. (415) 460-9760
       Email: jsilverenvironmental@gmail.com                   Email: David@weinsofflaw.com



                            Supplemental Notice of Violations Under CWA
                                           Page 10 of 13
RECOMMENDED REMEDIAL MEASURES

       River Watch looks forward to continued conversations with staff for the City to tailor
remedial measures for the City’s sewer collection system and outfalls. In advance of these
conversations, River Watch identifies the following issues for discussion that will advance
compliance with the CWA and the Basin Plan, and help economize the time and effort the parties
need to resolve their concerns:

1.     Determination of the specific sewer collection system repairs required, and establishing
       deadlines for compliance;
2.     Implementation of an effective SSO reporting and response program (including revisions to
       the City’s January, 2018 “SSO Emergency Response Plan”);
3.     Provision of a lateral inspection and repair program;
4.     Ensuring the application of chemical root control complies with federal EPA or the
       RWQCB-LA as well as manufacturer and Cal-OSHA requirements;
5.     Keeping the Sewer System Management Plan up-to-date and properly certified; and,
6.     Promotion of staff training and education.

CONCLUSION

        The violations set forth in this Supplemental Notice effect the health and enjoyment of
members of River Watch who reside and recreate in the affected community. Members of River
Watch may use the affected watershed for recreation, fishing, hiking, photography, or nature walks.
Their health, use and enjoyment of this natural resource is specifically impaired by the alleged
violations of the CWA as set forth in this Supplemental Notice.

         CWA §§ 505(a)(1) and 505(f) provide for citizen enforcement actions against any “person,”
including a governmental instrumentality or agency, for violations of NPDES permit requirements
and for un-permitted discharges of pollutants. 33 U.S.C. §§ 1365(a)(1) and (f), 33 U.S.C. § 1362(5).
An action for injunctive relief under the CWA is authorized by 33 U.S.C. § 1365(a). Violators of the
Act are also subject to an assessment of civil penalties of up to $53,484.00 per day/per violation for
all violations pursuant to Sections 309(d) and 505 of the Act, 33 U.S.C. §§ 1319(d), 1365. See also
40 C.F.R. §§ 19.1 – 19.4.

        River Watch believes this Supplemental Notice sufficiently states grounds for filing suit in
federal court under the “citizen suit” provisions of CWA to obtain the relief provided for under the
law.




                           Supplemental Notice of Violations Under CWA
                                          Page 11 of 13
        The CWA specifically provides a 60-day “notice period” to promote resolution of disputes.
River Watch strongly encourages the City to contact counsel for River Watch within 20 days after
receipt of this Supplemental Notice to initiate a discussion regarding the allegations detailed herein.
In the absence of productive discussions to resolve this dispute, River Watch will have cause to file
a citizen’s suit under CWA § 505(a) when the 60-day notice period ends.

                                               Very truly yours,


                                               Jack Silver
JS:lhm




                            Supplemental Notice of Violations Under CWA
                                           Page 12 of 13
                                         Service List

Andrew Wheeler, Acting Administrator
U.S. Environmental Protection Agency
1200 Pennsylvania Avenue
N. W. Washington, D.C. 20460

Michael Stoker, Regional Administrator
U.S. Environmental Protection Agency
Pacific Southwest, Region 9
75 Hawthorne Street
San Francisco, CA 94105

Eileen Sobeck, Executive Director
State Water Resources Control Board
P.O. Box 100
Sacramento, CA 95812

Amelia A. Albano
Attorney at Law
City of Burbank
275 East Olive Avenue
P.O. Box 6459
Burbank, CA 91510-6459




                         Supplemental Notice of Violations Under CWA
                                        Page 13 of 13
EXHIBIT A
Burbank - Google Maps   https://www.google.com/maps/place/Burbank,+CA/@34.148779,-118.3310651,16z/data=!4m...




1 of 3                                                                                    8/30/2018, 12:33 PM
